73 Ariz. 143 (1951)
238 P.2d 1097
MEYER
v.
KILLINGSWORTH.
No. 5315.
Supreme Court of Arizona.
December 17, 1951.
Paul H. Primock, Phoenix, for appellant.
Ralph Barry, Phoenix, on the brief, and Leonard S. Sharman, Phoenix, for appellee.
UDALL, Chief Justice.
This appeal, on the court's own motion, should be dismissed for the appellant has wholly failed to comply with Rule X of this court as to his assignments of error.
Appellant makes four assignments of error as follows:
"I That the Court erred in admitting into evidence plaintiff's Exhibits B, C, D, E, F, and G, (Rep.Trans. pages 22, 23; Abs. of Rec. pages 35-47).
"II That the Court erred in overruling the Appellant's Motion for a Directed Verdict made upon the completion of all evidence in the case.
*144 "III That the Verdict is not justified by and is contrary to law and the judgment based thereon is likewise not justified by the evidence and is contrary to law.
"IV That the Court erred in overruling the Appellant's motion to set Aside the Verdict in Accordance with a Directed Verdict and in the Alternative a Motion for a New Trial."
It is plain that these do not comply with the provisions of the above rule as they state no grounds why the trial court was in error. See Meloy v. Saint Paul Mercury Indemnity Co., 72 Ariz. 406, 236 P.2d 732, and the cases cited therein.
Notwithstanding appellant's failure to comply with our rules relative to assignments of error, we have examined the entire record including the reporter's transcript and find that appellant had a fair trial and the jury was properly instructed as to the law. The evidence was in sharp conflict as to whether the written agreement of the parties had been cancelled and a new oral contract entered into, but that issue was resolved by the jury, as triers of the fact, adversely to the contention of the appellant. Where the evidence is conflicting and reasonable men could draw different conclusions as to the ultimate facts, this court will not disturb those findings. City of Phoenix v. Green, 49 Ariz. 376, 66 P.2d 1041; Standard Oil Co. v. Shields, 58 Ariz. 239, 119 P.2d 116; Chester v. Chester, 69 Ariz. 104, 210 P.2d 331.
Upon the ground heretofore stated this appeal is ordered dismissed.
STANFORD, PHELPS, DE CONCINI and LA PRADE, JJ., concur.